DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/21/2022 in which claims 1-15 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. US 20180181625 A1 (hereinafter referred to as “Lyons”) in view of Malhotra et al. US 20180349467 A1 (hereinafter referred to as “Malhotra”) in view of Kamen et al. US 20080313202 A1 (hereinafter referred to as “Kamen”) and further in view of Michelis et al. US 20190294724 A1 (hereinafter referred to as “Michelis”).

As per claim 1, Lyons teaches:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to process a group of inputs (Lyons, [0091] – Computing device.  Paragraph [0098] – Processors.  Paragraph [0103] – Input to the system may be received), 
the method comprising: 
intercepting a group of entities entered as input for processing against a set of ingested documents, wherein the set of ingested documents is not previously annotated for the group of entities (Lyons, [0008] – Internet searches are interpreted as inputs containing groups of entities and web sites are interpreted as ingested documents.  Paragraph [0041] also teaches explicitly “document” where key terms appear.  No annotation is performed), 
wherein the groups of entities is distinguished from an individual entity by determining that the group of entities is included on a predefined entity group list that includes groups of entities rather than individual entities (Kamen, [0008] – The “seed” keywords are part of a predefined set which is interpreted as a list of predefined entity group list that only includes these seed entities, thereby distinguishing the “seed” keywords from other keywords); 
expanding the intercepted group into a plurality of individual entities, wherein the intercepted group is expanded according to a list that indicates relationships between groups of entities and the individual entities for each group (Lyons, [0053] – Isolated key terms are expanded using synonyms such as car being a synonym of vehicle, wherein vehicle is interpreted as a group entity and car is a subset of vehicle), and
wherein the individual entities for each group of entities have one of more characteristics in common, wherein the individual entities each include a disease or gene and wherein the one or more characteristics in common includes a disease or gene characteristic (Lyons, [0055] – Further, searches may be done combining one or more "thematically" common terms with one or more other terms not included within the theme. In the power supply industry, for example, themes may include a source theme (e.g., natural gas, electricity, electric, solar, geothermal, nuclear, etc.), wherein sharing a common theme is interpreted as having a characteristic in common.  Lyons also contains a more limiting approach to searching for commonalities in paragraph [0052] which teaches key terms being grouped thematically to identify related terms.  The example given is an automotive industry.  This would read on a disease or gene because disease and gene are claimed as broad concepts and diseases and genes could be related to the medical industry); 
processing each of the individual entities to produce results for each individual entity (Lyons, [0055] – A final list of key terms is presented to produce results to a client), 
Lyons doesn’t go into detail about annotations, however, Malhotra teaches:
wherein the set of ingested documents has been annotated for one or more of the individual entities (Malhotra, [0051] – A result set may be annotated with high-level category using a set of well-known tags, wherein this is interpreted as annotating for at least one individual entity), 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention in view of Malhotra in order to include annotations; this is a known technique used to improve similar devices in electronic documentation (Malhotra, paragraph [0051]).
Lyons as modified doesn’t go into detail about producing results for a sub-query without producing results for the set, and merging the results of each sub-query, however, Kamen teaches:
wherein the plurality of individual entities is substituted for the intercepted group of entities (Kamen, [0012] – A seed keyword can be replaced with another keyword.  Paragraph [0014] – A word can be replaced in many different ways including with a subset of words from the original seed keyword), and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention as modified in view of Kamen in order to completely replace search terms rather than add or expand on the terms; this would be a simple substitution of substitution rather than expansion of a subgroup of entities and would yield predictable results such as obtaining a semantic keyword cluster by sending sequences of keywords to search engines and collecting pages or snippets with matches based on one of a number of revised search queries (Kamen, paragraph [0011]).
Lyons as modified doesn’t go into detail about producing results for a sub-query without producing results for the set, and merging the results of each sub-query, however, Michelis teaches:
wherein each of the individual entities is provided to an analytics engine for the processing (Michelis, [0009] – A security operations center with analysts is interpreted as an analytics engine because it controls data stream aggregation and filters to identify data stream properties that otherwise might remain unobserved); and
intercepting the results, from the analytics engine for each individual entity and merging the intercepted results of each individual entity to produce results for the group of entities (Michelis [0037] – Results of Sub-queries are merged to give results to the client.  See also paragraph [0058]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention as modified in view of Michelis in order to merge results from multiple sub-queries from databases associated with particular nodes; this is a known technique in a distributed database system to produce sub-queries from an original query and merge the results from the sub-queries into a final result (Michelis, paragraph [0002]).

As per claim 2, Lyons as modified teaches:
The method of claim 1, wherein the processing is performed by a back-end system (Lyons, Fig. 3A and [0055] – The client term verification engine which is part of a system of engines and is used to process the entities is interpreted as a back-end system).  

As per claim 3, Lyons as modified teaches:
The method of claim 2, wherein the back-end system includes an analytics engine to generate analytics for the individual entities (Lyons, Figs. 3A-C and [0065] – Similarity analysis is conducted on key terms using a prospect classification engine which is part of a back-end system, wherein the similarity analysis is from the backend system).  

As per claim 4, Lyons as modified teaches:
The method of claim 3, wherein the analytics engine is not configured to process groups of entities (Lyons, [0053] – Quality key terms are vetted and isolated key terms may be used without expanding to similar key terms, wherein this means that the prospect classification engine may only process a limited list of terms which can be identified in such a way as to not include group entities.  Figs. 3A-B and [0055]-[0063] – Key terms are then fed through engines in the backend system).  

As per claim 5, Lyons as modified teaches:
The method of claim 1, wherein the individual entities are determined to correspond to the intercepted group using machine learning (Lyons, [0040] – The key term generation engine applies a number of data mining techniques to derive one or more sets of key terms. Data mining techniques may involve artificial intelligence, statistics, and/or machine learning to extract useful patterns from large collections of data.).

Claims 6-10 are directed to a computer system performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 1-5are applied to claims 6-10.

Claims 11-15 are directed to a computer program product performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 11-15 are applied to claims 1-5.

Response to Arguments
Applicant’s arguments filed 2/07/2022 have been fully considered but they are not persuasive.
Further amendments were proposed in the Interview of 6/23/2022 such as adding an individual entities list, and clarifying further how each list differentiates from one another.  At least paragraphs [0019]-[0036] go into detail about both lists and even how each list is generated which could be a further clarification to overcome the prior art of record.  As the claims stand, Further search and consideration was given of the prior art of record, and paragraph [0008] of Kamen reads on the claimed amendment because it talks about a set of “seed” keywords which are interpreted as a list of group entities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuller et al. US 9390131 B1 teaches dividing the query terms into one or more portions (sub-queries) and merging query results in at least column 6, lines 5-10 and lines 30-35.
Boinodiris et al. US 20170076221 A1 teaches seed concept terms which can be used to generate a first set of concept terms that are candidates for being conceptually related to the first seed concept term in at least paragraphs [0019], [0042], [0046] and [0047].  This could read on further clarification of the group entity list and an individual entity list.
Kveton et al. US 20150052098 A1 teaches top-K word lists generated by different models as well as synonyms and seed words in at least paragraph [0061].
Carmel et al. US 20070016574 A1 teaches merging of results in a distributed information retrieval (Title).
DeMarcken et al. US 20040078251 A1 teaches dividing a travel query into sub-queries (Title).
Sah et al. US 20030028509 A1 teaches subqueries that are distributed among compute nodes (paragraph [0023]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152